Name: Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice
 Type: Regulation
 Subject Matter: agricultural policy;  plant product
 Date Published: nan

 25 . 6 . 76 Official Journal of the European Communities No L 166/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the aim of the common agricultural policy is to attain the objectives set out in Article 39 of the Treaty ; whereas in the rice sector, in order to stabilize markets and to ensure a fair standard of living for the agricultural community concerned, intervention agencies should continue to take intervention measures on the market ; Whereas free movement within the Community should enable surpluses in production areas to be offset against requirements in deficit areas ; whereas, so as not to impede such offsetting, intervention prices should be fixed in such a way that the differences between them reflect the disparities which, given a normal harvest, arise under natural conditions of price formation on the market, and that the forces of supply and demand may adapt freely on that market ; Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ( 1 ), Whereas since their adoption the basic provisions concerning the organization of the market in rice have been amended a number of times ; whereas, by reason of their number, their complexity and their dispersal among various Official Journals, these texts are difficult to use and thus lack the clarity which should be an essential feature of all legislation ; whereas they should therefore be consolidated in a single text ; Whereas the operation and development of the common market in agricultural products must be accompanied by the establishment of a common agricultural policy to include in particular a common organization of agricultural markets which may take various forms depending on the product; Whereas the common organization of the market in rice should include a single price system for the Community ; whereas this system may be established through the annual fixing of a target price for husked rice valid for the whole Community, of an inter ­ vention price for paddy rice at which the competent agencies are obliged to buy in the rice which is offered to them, and of a threshold price for husked rice, wholly milled rice and broken rice to which the price of imported products must be equated by means of a variable import levy ; Whereas the smooth adjustment of the market to the regionalization of prices requires intervention agencies to be able, in special circumstances , to take intervention measures suited to those circumstances ; whereas , however, so that the required uniformity of intervention systems may be maintained, those special circumstances should be assessed and the appropriate measures determined at Community level ; Whereas the target price, intervention prices and threshold prices should, in the course of the marketing year, be subject to a certain number of monthly increases in order to take account, inter alia, of storage costs and interest charges for storing rice in the Community and of the need to ensure that the disposal of stocks conforms to market requirements ;H OJ No C 53 , 8 . 3 . 1976, p. 43 . No L 166/2 Official Journal of the European Communities 25 . 6 . 76 Whereas , because of the special situation of the market in starches, it may prove necessary to provide for a production refund, such as will ensure that the broken rice used by this industry is made available to it at a lower price than that which would result from applying the system of levies and common prices ; order to assess market trends and to apply the measures laid down in this Regulation as necessary ; whereas , to that end, provision should be made for the issue of import and export licences accompanied by the provision of a security guaranteeing that the transactions for which such licences are requested are effected ; Whereas the levy system makes it possible to dispense with all other protective measures at the external frontiers of the Community ; whereas , however, the common price and levy machinery may in exceptional circumstances prove defective ; whereas in such cases, so as not to leave the Community market without defence against disturbances which may arise therefrom, the Community should be enabled to take all necessary measures without delay ; Whereas the creation of a single Community market for rice involves , apart from a single price system, the introduction of a single trading system at the external frontiers of the Community ; whereas , a trading system including levies and export refunds, combined with intervention measures, also serves to stabilize the Community market, in particular by preventing price fluctuations on the world market from affecting prices ruling within the Community ; whereas, therefore, provision should be made for charging a levy on imports from third countries and for the payment of a refund on exports to those countries , both being designed to cover the difference between prices ruling outside and within the Com ­ munity ; Whereas , at a time when prices on the world market are high, there should be provisions enabling the appropriate measures to be taken to ensure Com ­ munity supplies and maintain price stability on Com ­ munity markets ; Whereas the establishment of a single market based on a common prices system would be jeopardized by the granting of certain aids ; whereas , therefore , the provisions of the Treaty which allow the assessment of aids granted by Member States and the prohibition of those which are incompatible with the common market should be made to apply to rice ; Whereas the calculation of that levy and of that refund can be made on the basis of the respective prices of the most representative products in the rice sector, namely husked rice, wholly milled rice and broken rice ; whereas the calculation of the levy and the refund applicable to rice offered at other stages of processing can be made on the basis of the levy and the refund applicable to whichever of those three products is nearest to the processing stage of the rice in question ; whereas , moreover, as regards semi-milled and wholly milled rice and the products processed from rice which are covered by this Regulation, account should be taken, when calculating the levy, of the need to ensure a measure of protection for the Community processing industry ; Whereas under the Food Aid Convention provision has been made for food aid to be provided in the form of rice ; whereas provision should therefore be made whereby rice and products processed from rice may be mobilized for food-aid operations ; whereas these products may be bought on the Community market, be drawn from stocks of rice held by intervention agencies or, in exceptional circumstances , be bought on the world market ; Whereas, in addition to the system described above , and to the extent necessary for its proper working, provision should be made for regulating or, when the situation on the market so requires, prohibiting totally or in part the use of inward processing arrangements ; whereas, moreover, the refund should be fixed in such a way that operations under inward processing arrangements do not lead the Community processing industry to use, with a view to export, basic products imported from third countries in preference to Community basic products ; Whereas it is necessary that, as the common market in rice develops , the Member States and the Com ­ mission should keep each other supplied with the information necessary for applying this Regulation ; whereas this exchange of information is especially necessary in the case of international commitments ; Whereas the competent authorities must be in a position constantly to follow trade movements in Whereas , in order to facilitate implementation of the proposed measures , a procedure should be 25 . 6 . 76 Official Journal of the European Communities No L 166/3 TITLE I Prices provided for establishing close cooperation between Member States and the Commission within the Management Committee for Cereals ; Whereas the common organization of the market in rice must take appropriate account, at the same time, of the objectives set out in Articles 39 and 110 of the Treaty ; Whereas the expenditure incurred by the Member States as a result of the obligations arising out of the application of this Regulation fall on the Com ­ munity in accordance with the provisions of Articles 2 and 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (*), as last amended by Regulation (EEC) No 2788/72 (2 ), Article 2 1 . Before 1 August of each year, a target price for husked rice shall be fixed for the Community for the marketing year beginning during the following calendar year. 2 . This price shall be fixed for round grain rice of a standard quality . 3 . This price shall be fixed for Duisburg at the wholesale stage, goods in bulk, delivered to warehouse, not unloaded . 4. The price mentioned in this Article and the standard quality for which it is fixed shall be determined in accordance with the procedure laid down in Article 43 (2) of the Treaty. HAS ADOPTED THIS REGULATION : Article 1 1 . The common organization of the market in rice shall comprise a price and trading system and cover the following products : Article 3 The marketing year for all the products listed in Article 1 shall begin on 1 September and end on 31 August of the following year. CCT heading No Description of goods (a) 10.06 A I * 10.06 A II 10.06 B Paddy rice Husked rice Semi-milled or wholly milled rice (b) 10.06 C Broken rice '(c) 11.01 F 11.02 A VI 11.02 E II d) 1 11.02 F VI 11.08 A II Rice flour Rice groats and meal Flaked rice Rice pellets Rice starch Article 4 1 . In order to guarantee to producers that the market price does not fall below a minimum level , intervention prices for paddy rice shall be fixed for the Community. 2 . These prices shall be fixed for round grain paddy rice , of a standard quality determined by reference to the variety chosen for determining the standard quality for which the target price of husked rice is fixed, at the same stage and under the same conditions as the latter price. 3 . Intervention prices shall be fixed for Aries and Vercelli and determined as follows :  by calculating the derived target price for husked rice for Aries and Vercelli , respectively,  by converting that price into a price for paddy rice on the basis of the conversion rates, processing costs and the value of by-products . 2 . For the purposes of this Regulation, the terms 'paddy rice', 'husked rice', ' semi-milled rice', 'wholly milled rice', ' round grain rice ', ' long grain rice ' and 'broken rice' are defined in Annex A. (x ) OI No L 94, 28 . 4 . 1970, p . 13 . (2) OJ No L 295 , 30. 12. 1972 , p . 1 . The calculation mentioned above shall be made in such a way that the differences between the intervention prices and also the differences between No L 166/4 Official Journal of the European Communities 25 . 6 . 76  price increases or reductions representing in quality not attributable to the variety classification of the product. 3 . Under the conditions laid down in accordance with paragraphs 4 and 5 , intervention agencies shall offer for sale, for export to third countries or for supply to the internal market, paddy rice bought in pursuant to paragraph 1 . 4 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules governing intervention . 5 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27, in particular as regards :  the minimum quality and quantity required for intervention ;  the corrective amounts applicable to intervention whether for all or for some of the varieties mentioned in the first indent of the second subparagraph of paragraph 2 ;  the price increases or reductions applicable to intervention ;  the procedures and conditions for taking over by the intervention agencies ;  the procedures and conditions for disposal by the intervention agencies . them and the target price correspond to the price disparities to be expected in a normal harvest under natural conditions of price formation on the market and allow the free movement of rice within the Community in accordance with the requirements of the market. For other large marketing centres in areas of surplus production within the Community , the following prices shall apply :  the intervention price for Aries to centres in France ;  the intervention price for Vercdli to centres in Italy. 4 . The Council , acting by a qualified majority on a proposal from the Commission, shall fix the inter ­ vention prices for Aries and Vercelli each year, before 1 May, for the following rice marketing year. 5 . Rules for the determination of large marketing centres for areas of surplus production other than Aries and Vercelli , and the standard quality to which the intervention prices relate , shall be adopted in accordance with the procedure referred to in paragraph 4. 6 . The marketing centres mentioned in the third subparagraph of paragraph 3 shall , after consultation with the Member States concerned, be determined before 1 July - of each year for the following marketing year, in accordance with the procedure laid down in Article 27 . Article 6 The Council , acting by a qualified majority on a proposal from the Commission, shall determine the conditions in which intervention agencies may take special intervention measures to prevent , in certain areas of the Community , substantial buying in of paddy rice pursuant to Article 5 ( 1 ). The nature and scope of such intervention measures shall be determined in accordance with the procedure laid down in Article 27 . Article 5 1 . Throughout the marketing year the intervention agencies designated by Member States shall be obliged to buy in paddy rice harvested in the Com ­ munity which is offered to them, provided the offers comply with conditions, in particular in respect of quality and quantity, to be determined in accordance with paragraph 5 . 2 . The intervention agencies shall buy in at the intervention price ruling for the marketing centre at which the paddy rice is offered , under conditions determined in accordance with paragraphs 4 and 5 . If the quality of the paddy rice offered is different from the standard quality for which the intervention price has been fixed, the intervention price shall be adjusted by applying :  corrective amounts representing the differences in value between the variety which corresponds to the standard quality and the other varieties ; and Article 7 1 . The target price and the intervention prices shall be subject to monthly increases , phased over the whole or part of the marketing year. 2 . The Council , acting by a qualified majority on a proposal from the Commission, shall before 1 May each year determine for the following marketing year - the number and the amount of the monthly increases and their phasing over the marketing year . 25 . 6 . 76 Official Journal of the European Communities No L 166/5 subject to the submission of an import or export licence which may be issued by Member States to any applicant irrespective of the place of his establishment in the Community . Where the levy or refund is fixed in advance, the advance fixing shall be noted on the licence which serves as a supporting document for such advance fixing. The import or export licence shall be valid throughout the Community . The issue of such licences shall be conditional on the provision of a security guaranteeing that importation or exportation is effected during the period of validity of the licence ; the security shall be forfeited in whole or in part if the transaction is not effected , or is only partially effected , within that period . 2 . The period of validity of licences and other detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27. Article 8 \. A carry-over payment may be granted in respect of stocks remaining at the end of the marketing year of paddy rice harvested in the Community and of husked rice obtained from that rice . Before 1 July of each year, the Council , acting by a qualified majority on a proposal from the Com ­ mission , shall decide whether a carry-over payment should be granted in respect of the abovementioned products and, if so, to what extent. 2 . The carry-over payment shall not exceed : ( a ) for husked rice, the difference between the target price valid for the last month of the marketing year and that valid for the first month of the next marketing year ; (b ) for paddy rice , the difference between the inter ­ vention price valid for the last month of the marketing year and that valid for the first month of the next marketing year. 3 . The carry-over payment shall be granted only if stocks reach a minimum quantity . 4. The amount of the carry-over payment shall be fixed in accordance with the procedure referred to in paragraph 1 . 5 . Detailed rules for the application of this Article, in particular the minimum quantity qualifying for a carry-over payment and the categories of those entitled to it, shall be adopted in accordance with the procedure laid down in Article 27 . Article 11 1 . A levy shall be charged on imports of rice, equal : ( a ) for round grain paddy rice, to the levy applicable to round grain husked rice, adjusted by the conversion rate ; ( b ) for long grain paddy rice, to the levy applicable to long grain husked rice, adjusted by the conver ­ sion rate ; ( c ) for round grain husked rice, to the threshold price less the cif price for round grain rice ; (d ) for long grain husked rice, to the threshold price less the cif price for long grain rice ; ( e ) for round grain semi-milled rice, to the levy applicable to round grain wholly milled rice, adjusted by the conversion rate ; ( f ) for long grain semi-milled rice, to the levy applicable to long grain wholly milled rice, adjusted by the conversion rate ; (g) for round grain wholly milled rice , to the threshold price less the cif price for round grain rice ; ( h ) for long grain wholly milled rice, to the threshold price less the cif price for long grain rice ; ( i ) for broken rice, to the threshold price less the cif price . 2 . The Commission shall fix the levies provided for in this Article . Article 9 1 . A production refund may be granted for broken rice used in the manufacture of starch . 2. The Council , acting by a qualified majority on a proposal from the Commission, shall adopt rules for the application of this Article and fix the amount of the production refund. TITLE II Trade with third countries Article 10 1 . Imports into the Community or exports therefrom of any of the products listed in Article 1 shall be No L 166/6 Official Journal of the European Communities 25. 6. 76 5 . Detailed rules for advance fixing shall be adopted in accordance with the procedure laid down in Article 27. 6 . The scale of premiums shall be laid down by the Commission. 7. Where examination of the market situation shows that difficulties have arisen due to the application of the provisions concerning the advance fixing of the levy, or that such difficulties may arise, a decision may be taken, in accordance with the procedure laid down in Article 27, to suspend the application of those provisions for such period as is strictly necessary . In cases of extreme urgency, the Commis ­ sion may, after examination of the situation on the basis of all the information available to it, decide to suspend advance fixing for a maximum of three working days . Applications for licences accompanied by applications for advance fixing lodged during the period of suspension shall not be considered . Article 12 1 . A levy shall be charged on the importation of products listed in Article 1 ( 1 ) ( c), consisting of two components : (a ) a variable component, which may be fixed and revised on a flat-rate basis and which corresponds to the incidence on the prime cost of such products of the levy on the basic product used in their manufacture ; (b ) a fixed component designed to protect the pro ­ cessing industry. 2. Where actual offers from third countries of products listed in Article 1 ( 1 ) ( c ) do not correspond to the price which results from the price of the basic product used in their manufacture, plus processing costs, an amount fixed in accordance with the procedure laid down in Article 27 may be added to the levy fixed in accordance with paragraph 1 . 3 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt rules for the application of this Article. 4. The Commission shall fix the levies specified in paragraph 1 . Article 14 1 . There shall be fixed for the Community each year, before 1 May, for the following marketing year :  a threshold price for round grain husked rice ;  a threshold price for long grain husked rice ;  a threshold price for round grain wholly milled rice ;  a threshold price for long grain wholly milled rice. 2 . ( a ) The threshold price for round grain husked rice shall be fixed in such a way that on the Duisburg market the selling price for the imported product corresponds to the target price, after allowance for differences in quality . That threshold price shall be subject to the monthly increases determined for the target price in accordance with the provisions of Article 7 . It shall be calculated for Rotterdam for the same standard quality as the target price . (b ) The threshold price for long grain husked rice shall be calculated by adjusting the threshold price for round grain husked rice by a corrective amount representing the difference in value between the variety of round grain rice corresponding to the standard quality and a variety of long grain rice representative of Community production. Article 13 1 . The levy to be charged shall be that applicable on the day of importation . 2 . However, as regards imports of rice and broken rice, the levy applicable on the day on which appli ­ cation for a licence is lodged, adjusted by reference to the threshold price which will be in force during the month of importation, shall be applied to an import to be effected during the period of validity of the licence, if the applicant so requests when applying for the licence . In this case, a premium, fixed at the same time as the levy, shall be added to the levy . 3 . A decision may be taken in accordance with the procedure laid down in Article 27 to apply the pro ­ visions of paragraph 2, in whole or in part, to any of the products listed in Article 1 ( 1 ) ( c). 4 . The Council , acting by a qualified majority on a proposal from the Commission, shall lay down rules for the application of paragraph 2, in particular rules for fixing the scale of premiums, and adopt measures to be taken in exceptional circumstances . Official Journal of the European Communities No L 166/725 . 6 . 76 3 . The threshold prices for round grain wholly milled rice and for long grain wholly milled rice shall be derived from the threshold prices for round grain husked rice and long grain husked rice respectively by making adjustments by reference to the conver ­ sion rate, processing costs and the value of by ­ products and then by adding an amount for the protection of the industry . They shall be calculated for Rotterdam for the same standard qualities as the respective threshold prices for husked rice . 4. The Council , acting by a qualified majority on a proposal from the Commission, shall fix the threshold price for round grain husked rice and the protective amount mentioned in paragraph 3 . 5 . The following shall be determined in accordance with the procedure laid down in Article 27 : ( a ) the variety of long grain rice representative of Community production and the difference in value, per metric ton of husked rice, between that variety and the variety of round grain rice corresponding to the standard quality ; (b ) the threshold price for long grain husked rice ; ( c ) the threshold price for round grain wholly milled rice ; (d ) the threshold price for long grain wholly milled rice. v (d ) a cif price for long grain wholly milled rice ; ( e ) a cif price for broken rice. 2 . The cif prices shall be calculated for goods in bulk on the basis of the most favourable purchasing opportunities on the world market, taking into account, for each of the types of rice referred to in paragraph 1 , the quotations or prices on that market adjusted by reference to any differences in quality compared with the standard quality, and for long grain rice, to any difference in value between that quality and the variety representative of Community production, and where appropriate, adjusted by reference to the conversion rate, processing costs and the value of by-products . 3 . Differences in quality shall be expressed by means of corrective amounts representing the differences in quality and in value between the variety taken as the standard quality and other varieties . 4 . Where free quotations on the world market are not a determining factor for the offer price and where that price is lower than world market prices, a special cif price calculated on the basis of the offer price shall be substituted, solely in respect of the imports in question, for the cif price. 5 . Detailed rules for the application of this Article, in particular the corrective amounts, the method of calculating cif prices , and the margin within which variations in the factors used for calculating the levy do not entail any alteration of the levy , shall be adopted in accordance with the procedure laid down in Article 27. Article 15 1 . A threshold price for broken rice shall be fixed for the Community, each year, before 1 May, for the following marketing year, at a level between 130 and 140% of the threshold price for maize applicable for the first month of the marketing year. 2. The threshold price for broken rice shall be fixed for Rotterdam and for a standard quality . 3 . The Council , acting by a qualified majority on a proposal from the Commission, shall fix the thres ­ hold price for broken rice and the standard quality for which it is fixed . Article 17 1 . To the extent necessary to enable the products listed in Article 1 to be exported in the state referred to therein or in the form of goods listed in Annex B on the basis of quotations or prices for those products on the world market, the difference between those quotations or prices and prices in the Community may be covered by an export refund. 2 . The refund shall be the same for the whole Community. It may be varied according to use or destination. The refund shall be granted on application. When the refund is being fixed, particular account shall be taken of the need to establish a balance between the use of Community basic products in Article 16 1 . There shall be calculated for Rotterdam; (a ) a cif price for round grain husked rice ; (b) a cif price for long grain husked rice; (c) a cif price for round grain wholly milled rice ; No L 166/8 Official Journal of the European Communities 25 . 6 . 76 those provisions for such period as is strictly necessary . In cases of extreme urgency, the Commission may, after examination of the situation on the basis of all the information available to it , decide to suspend advance fixing for a maximum of three working days. Applications for licences accompanied by appli ­ cations for advance fixing lodged during the period of suspension shall not be considered . Article IS To the extent necessary for the proper working of the common organization of the market in rice, the Council , acting by a qualified majority on a proposal from the Commission , may prohibit in whole or in part the use of inward processing arrangements :  in respect of products listed in Article 1 which are intended for the manufacture of products listed in Article 1 ( 1 ) ( c ), and  in special cases, in respect of products listed in Article 1 which are intended for the manufacture of goods listed in Annex B. the manufacture of processed goods for export to third countries and the use of third country products brought in under inward processing arrangements . Refunds shall be fixed at regular intervals in accordance with the procedure laid down in Article 27. Where necessary the Commission may, at the request of a Member State or on its own initiative , modify the refunds in the intervening period . 3 . The amount of the refund applicable to the export of products listed in Article 1 and of goods listed in Annex B shall be that applicable on the day of exportation . 4. However, as regards exports of products listed in Article 1 ( 1 ) ( a ) and (b), the refund applicable on the day on which application for a licence is lodged, adjusted by reference to the threshold price which will be in force during the month of exportation, shall be applied to an export to be effected during the period of validity of the licence, if the applicant so requests when applying for the licence. A corrective amount may be fixed . It shall be applied to the refund where this is fixed in advance. The corrective amount shall be fixed at the same time as the refund and according to the same procedure ; however, when necessary , the Commission, at the request of a Member State or on its own initiative, may modify the corrective amounts in the intervening period . The provisions of the preceding subparagraphs may be applied in whole or in part to any of the products listed in Article 1 ( 1 ) ( c ) and to any products listed in Article 1 which are exported in the form of goods listed in Annex B. 5 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules for granting export refunds and criteria for fixing the amount of such refunds . 6 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27. 7. Where examination of the market situation shows that difficulties have arisen due to the application of the provisions concerning the advance fixing of the refund, or that such difficulties may arise, a decision may be taken in accordance with the procedure laid down in Article 27, to suspend the application of Article 19 The procedure laid down in Article 27 shall apply for determining : (a ) the conversion rates between :  husked rice and paddy rice, to be used when applying Articles 4 (3 ), 11 ( 1 ) ( a ), (b ) and 16 (2);  husked rice and wholly milled rice, to be used when applying Articles 14 (3 ) and 16 (2);  wholly milled rice and semi-milled rice, to be used when applying Articles 11 ( 1 ) ( e ), ( f ) and 16 (2); (b ) the processing costs and the value of by-products, to be used when applying Articles 4 ( 3 ), 14 (3 ) and 16 (2). Official Journal of the European Communities No L 166/925 . 6 . 76 out in Article 39 of the Treaty, appropriate measures may be applied in trade with third countries until such 'disturbance or threat of disturbance has ceased . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt rules for the application of this paragraph and define the cases in which and the limits within which Member States may take interim protective measures . 2 . If the situation mentioned in paragraph 1 arises, the Commission shall , at the request of a Member State or on its own initiative, decide upon the necess ­ ary measures ; the measures shall be communicated to the Member States and shall be immediately applicable . If the Commission receives a request from a Member State , it shall take a deoision thereon within 24 hours following receipt of the request . 3 . The measures decided upon by the Commission may be referred to the Council by any Member State within three working days following the day on which they were communicated . The Council shall meet without delay. It may amend or repeal the measures in question, acting by a qualified majority. Article 20 1 . Without prejudice to the provisions of Regulation (EEC) No 2729/75 ('), the general rules fot the inter ­ pretation of the Common Customs Tariff and the special rules for its application shall apply to the tariff classification of products covered by this Regu ­ lation ; the tariff nomenclature resulting from application of this Regulation, including the defini ­ tions listed in Annex A, shall be incorporated in the Common Customs Tariff. 2 . Save as otherwise provided in this Regulation or where derogation therefrom is decided by the Council , acting by a qualified majority on a proposal from the Commission, the following shall be prohibited :  the levying of any customs duty or charge having equivalent effect ;  the application of any quantitative restriction or measure having equivalent effect . The restriction of import or export licences to a specified category of those entitled to receive them shall be considered to constitute a measure having effect equivalent to a quantitative restriction . TITLE III General provisions Article 21 1 . Where the quotations or prices on the world market for one or more of the products listed in Article 1 ( 1 ) ( a ) and (b ) reach the level of Community prices , and where that situation is likely to persist and to worsen, thereby disturbing or threatening to disturb the Community market, appropriate measures may be taken . 2 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article . 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27. Article 23 Goods listed in Article 1 which are manufactured or obtained from products not coming within the terms of Articles 9 ( 2 ) and 10 ( 1 ) of the Treaty shall not be admitted to free circulation within the Community. Article 24 Save as otherwise provided in this Regulation, Articles 92 to 94 of the Treaty shall apply to the production of and trade in the products listed in Article 1 . Article 22 1 . If by reason of imports or exports the Community market in one or more of the products listed in Article 1 experiences or is treatened with serious disturbances which may endanger the objectives set Article 25 1 . Rice and products processed from rice may be made available to food-aid programmes where such programmes are provided for in international conventions or agreements . The rice or products processed from rice to be made available to such(') OJ No L 281 , 1 . 11 . 1975 , p. 18 . No L 166/10 Official Journal of the European Communities 25 . 6 . 76 programmes shall either be bought on the Com ­ munity market or be obtained from stocks held by the intervention agencies. 2 . The conditions under which products may be made available and, in particular, under which they may be bought on the Community market or obtained from the stocks of the intervention agencies , shall be determined by the Council , acting by a qualified majority on a proposal from the Commission. 3 . In exceptional circumstances rice may be bought on the world market. Detailed rules for the appli ­ cation of th 's paragraph shall be adopted in accord ­ ance with the procedure laid down in Article 27. Article 26 Member States and the Commission shall communicate to each other the information necessary for implementing this Regulation . Rules for the communication and distribution of such information shall be adopted in accordance with the procedure laid down in Article 27. Article 27 1 . Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Management Committee for Cereals set up by Article 25 of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cerdals (*) (hereinafter called 'the committee'), either on his own initiative or at the request of the representative of a Member State. The provisions of Article 25 of the abovementioned Regulation regarding that committee shall apply in full . 2. The representative of the Commission shall submit a draft of the measures to be taken. The committee shall deliver its opinion on such measures within a time limit to be set by the chairman according to the urgency of the questions under consideration . An opinion shall be adopted by a majority of 41 votes. 3 . The Commission shall adopt measures which shall apply immediately . However, if these measures are not in accordance with the opinion of the committee, they shall forthwith be communicated by the Commission to the Council . In that event, the Commission may defer application of the measures which it has adopted for not more than one month from the date of such communication. The Council , acting by a qualified majority, may take a different decision within one month . Article 28 The committee may consider any other question referred to it by its chairman either on his own initiative or at the request of the representative of a Member State . Article 29 This Regulation shall be so applied that appropriate account is taken, at the same time, of the objectives set out in Articles 39 and 110 of the Treaty . Article 30 1 . Council Regulation No 359/67/EEC of 25 July 1967 on the common organization of the market in rice ( 2), as last amended by Regulation (EEC) No 832/76 ( 8 ), is hereby repealed. 2. References to the Regulation repealed by para ­ graph 1 shall be construed as references to this Regulation . References to the Articles of that Regulation shall be correlated with the Articles of this Regulation in accordance with the table set out in Annex C. Article 31 This Regulation shall enter into force on 1 July 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 June 1976 . For the Council The President J. HAMILIUS (2) OJ No L 174, 31 . 7. 1967, p. 1 . (3) OJ No L 100, 14. 4. 1967, p. 1 .( l) OJ No L 281 , 1 . 11 . 1975 , p. 1 . 25 . 6. 76 Official Journal of the European Communities No L 166/11 ANNEX A Definitions 1 . (a) Paddy rice : rice which has retained its husk after threshing. (b) Husked rice : paddy rice from which only the husk has been removed. Examples of rice falling within this definition are those with the commercial descriptions 'brown rice', 'cargo rice', ' loonzain' and 'riso sbramato'. (c) Semi-milled rice : paddy rice from which the husk, part of the germ and the whole or part of the outer layers of the pericarp but not the inner layers have been removed. (d) Wholly milled rice : paddy rice from which the husk , the whole of the outer and inner layers of the pericarp, the whole of the germ in the case of long grain or semi-long grain rice, and at least part thereof in the case of round grain rice have been removed, but in which longitudinal white striations may remain on not more than 10% of the grains. 2 . (a) Round grain rice : rice, the grains of which are of a length not exceeding 5-2 mm and of a length/width ratio of less than two. (b) Long grain rice : rice, the grains of which are of a length exceeding 5*2 mm. (c) Measurement of the grains : grain measurements are taken on wholly milled rice by the following method : (i ) take a representative sample from the consignment ; ( ii ) sieve the sample so as to retain only whole grains ; {iii) carry out two measurements consisting of 100 grains each and find the average ; (iv) express the result in millimetres, rounded off to one decimal place. 3 . Broken rice : grain fragments the length of which does not exceed three quarters of the average length of the whole grain. No L 166/12 Official Journal of the European Communities 25 . 6. 76 ANNEX B CCT heading No Description of goods 19.02 Preparations of flour, meal , starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes , containing less than 50 % by weight of cocoa 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice, cornflakes and similar products) 19.06 Communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products 21.07 Food preparations not elsewhere specified or included 35.05 " Dextrins and dextrin glues ; soluble or roasted starches ; starch glues 38.12 A I Prepared glazings and prepared dressings with a basis of amylaceous sub ­ stances ANNEX C Correlation table Regulation No 359/67/EEC Article 23a Article 25 Article 26 Article 27 This Regulation Article 25 Article 26 Article 27 Article 28